DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     

Drawings
The drawings are objected to because “vein” is misspelled “vain” in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Note
 The amendments were submitted with an RCE. But no RCE is required as the previous rejection was a Non-Final Rejection. The examiner is treating this as an error and is reviewing the amendments as though they were submitted without the RCE, at least because the application was processed that way (a process that does not involve the examiner). That is, this case is on the docket as an amended case, not an RCE. This does not change the content or character of the rejections, only the associated paperwork.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 18, 23, 29, 33, 38, 40, 46, 49, 51, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Deem (US 2013/0116685) in view of Demarais (US 8,150,519) and Sverdlik (US 2015/0073400).
Regarding claims 1 and 51, Deem teaches an apparatus and method for treating a sympathetic nerve (paragraph [0038]) from inside the renal vein ([0040-0042]) using an apparatus with a plurality of linearly disposed electrodes (256, fig. 8) positioned on a fixation mechanism that holds the electrodes in a predetermined location (254). The electrodes are connected to an RF generator and a controller (e.g. 100 in fig. 4). The method further includes delivering energy to a set of electrodes linearly arranged along a longitudinal axis of the catheter, wherein the set of electrodes are positioned and spaced such that the set of electrodes are in contact with a predetermined position along a luminal wall of the renal vein directly adjacent to the sympathetic nerves ([0040-0042], [0096], [0110]). Deem does not teach positioning the energy members such that both kidneys are treated at the same time as a result of delivering the energy at the predetermined position. However, bilateral renal neuromodulation via venous access and treating multiple regions of tissue with a single device are both common in the art and Applicant has not disclosed that performing two tasks at the same time with the same device is critical or produces an unexpected result over performing two tasks sequentially with one or more devices. Demarais, for example, discloses a renal denervation system and teaches that the device may be inserted through an artery or vein (col. 8 lines 46-65) and can be used for beneficial bilateral denervation (col. 5 lines 13-26) either sequentially (figs. 6A-H, see associated discussion) or simultaneously (figs. 7-9, see associated discussion). However, Demarais performs simultaneous bilateral denervation by using dual catheters, not a single catheter as required by the claims. However, using a single device to treat multiple regions of tissue is common in the art. Sverdlik also discloses a renal denervation device which ablates nerves in the renal arteries from the vena cava ([0110], [0163]) and teaches that a single device can be used to treat multiple regions of tissue without moving the device ([0115], see also [0227]). Critically, Sverdlik also discloses there are numerous anatomical configurations (figs. 1B-F, [0171]) which would require an operator to evaluate and decide how to apply energy in a given situation which requires a very high level of skill for a person of ordinary skill in the art. Sverdlik specifically notes that left, right or both renal arteries may need to be treated ([0175]) and that venous access is preferred over arterial access ([0176]), although arterial access is still an option ([0173]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art (the level of skill as indicated by the cited references) to modify the method of Deem for bilateral denervation as taught by Demarais using any commonly known denervation steps, including treating tissue at multiple locations with a single device as taught by Sverdlik, to produce the predictable result of treating a particular condition of a particular patient in a desired manner.
Regarding claim 18, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches wherein the energy is delivered at sites by pacing maneuvers in the renal vein and a pacing cycle is repeated to test completeness of ablation ([0034]-[0035], [0050]).
Regarding claim 23, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches delivering electrode energy to an electrode basket wherein the method further comprises dividing the electrode basket into equal quadrants that are electrically isolated from each other and have radio opaque markers to identify the electrode quadrant that is used as a treating electrode ([0110]; Fig. 17, element 288).
Regarding claim 29, Deem teaches an apparatus and method for treating a sympathetic nerve (paragraph [0038]) from inside the renal vein ([0040]-[0042]) using an apparatus with a plurality of electrodes (256, fig. 8) positioned on a fixation mechanism that holds the electrodes in a predetermined location (254). The electrodes are connected to an RF generator and a controller (e.g. 100 in fig. 4). The method further includes delivering energy to a set of electrodes linearly arranged along a longitudinal axis of the catheter, wherein the set of electrodes are positioned and spaced such that the set of electrodes are in contact with a predetermined position along a luminal wall of the renal vein directly adjacent to the sympathetic nerves ([0040]-[0042], [0096], [0110]). Deem further discloses that the plurality of electrodes comprises a first electrode and a second electrode wherein the second electrode takes the form of a pacing electrode ([0096]; Fig. 8, element 256; it is disclosed that there are multiple sets of electrodes and any or all of the sets could be delineated as a “pacing” electrode [0034]-[0035]), the method including stimulating the sympathetic nerves with the second electrode to elicit a physiologic response ([0035]), delivering energy from the first electrode linearly arranged along a longitudinal axis of the catheter that are in contact with a predetermined position along a luminal wall of the renal vein directly adjacent to the sympathetic nerves, such that delivering energy to the first electrode simultaneously to treats the sympathetic nerves ([0040]-[0042], [0096], [0110]), and confirming lack of response of the sympathetic nerves to the pacing ([0050]). Deem does not teach positioning the energy member(s) such that both kidneys are treated at the same time as a result of delivering the energy at the predetermined position. However, bilateral renal neuromodulation via venous access and treating multiple regions of tissue with a single device are both common in the art and Applicant has not disclosed that performing two tasks at the same time with the same device is critical or produces an unexpected result over performing two tasks sequentially with one or more devices. Demarais, for example, discloses a renal denervation system and teaches that the device may be inserted through an artery or vein (col. 8 lines 46-65) and can be used for beneficial bilateral denervation (col. 5 lines 13-26) either sequentially (figs. 6A-H) or simultaneously (figs. 7-9). However, Demarais performs simultaneous bilateral denervation by using dual catheters, not a single catheter as required by the claims. However, using a single device to treat multiple regions of tissue is common in the art. Sverdlik also discloses a renal denervation device which ablates nerves in the renal arteries from the vena cava ([0110], [0163]) and teaches that a single device can be used to treat multiple regions of tissue without moving the device ([0115], see also [0227]). Critically, Sverdlik also discloses there are numerous anatomical configurations (figs. 1B-F, [0171]) which would require an operator to evaluate and decide how to apply energy in a given situation which requires a very high level of skill for a person of ordinary skill in the art. Sverdlik specifically notes that left, right or both renal arteries may need to be treated ([0175]) and that venous access is preferred over arterial access ([0176]), although arterial access is still an option ([0173]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art (the level of skill as indicated by the cited references) to modify the method of Deem for bilateral denervation as taught by Demarais using any commonly known denervation steps, including treating tissue at multiple locations with a single device as taught by Sverdlik, to produce the predictable result of treating a particular condition of a particular patient in a desired manner.
Regarding claim 33, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches wherein the procedure of pacing and treating is applied sequentially to one of the kidneys via the same renal vein, as a result of the contact with the luminal wall of the renal vein directly adjacent to the sympathetic nerve ([0034]-[0035], [0040]-[0042], [0050]). Deem does not teach wherein the procedure of pacing and treating is applied sequentially to both kidneys. But as discussed above, bilateral ablation of renal nerves with a single device positioned in a vein would have been obvious to one of ordinary skill in the art. It follows that the diagnostic/confirmation steps disclosed by Deem (and/or those common in the art) would also beneficially apply bilaterally, since the purpose of pacing is to increase the safety and effectiveness of the procedure. Therefore, before the application was filed, it would have been obvious to modify the method of Deem-Demarais-Sverdlik to employ any commonly known sensing or diagnostic procedure used during renal denervation bilaterally from a device positioned in a vein, that would allow bilateral denervation from a device positioned in a vein to proceed and/or be confirmed in a safe and effective manner.
Regarding claim 38, the combination of Deem, Damarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches wherein the energy is delivered by a pacing maneuver in the renal vein and a pacing cycle is repeated to test completeness of treating the sympathetic nerve ([0034]-[0035], [0050]).
Regarding claim 40, Deem teaches a method for treating a sympathetic nerve from inside a renal vein ([0040]-[0042]) comprising: using an apparatus including a catheter having a plurality of electrodes, a radiofrequency energy generator, and a controller ([0040]-[0042, [0079]; Fig. 4, element 100; Fig. 8, element 256; Fig. 15, element 286a, 286b); and delivering electrical energy to a set of electrodes linearly arranged along a longitudinal axis of the catheter such that the set of electrodes are in contact with a predetermined position along a luminal wall of the renal vein adjacent the sympathetic nerves ([0040-0042], [0096], [0110]). Deem does not teach positioning the energy members such that both kidneys are treated at the same time as a result of delivering the energy at the predetermined position. However, bilateral renal neuromodulation via venous access and treating multiple regions of tissue with a single device are both common in the art and Applicant has not disclosed that performing two tasks at the same time with the same device is critical or produces an unexpected result over performing two tasks sequentially with one or more devices. Demarais, for example, discloses a renal denervation system and teaches that the device may be inserted through an artery or vein (col. 8 lines 46-65) and can be used for beneficial bilateral denervation (col. 5 lines 13-26) either sequentially (figs. 6A-H, see associated discussion) or simultaneously (figs. 7-9, see associated discussion). However, Demarais performs simultaneous bilateral denervation by using dual catheters, not a single catheter as required by the claims. However, using a single device to treat multiple regions of tissue is common in the art. Sverdlik also discloses a renal denervation device which ablates nerves in the renal arteries from the vena cava ([0110], [0163]) and teaches that a single device can be used to treat multiple regions of tissue without moving the device ([0115], see also [0227]). Critically, Sverdlik also discloses there are numerous anatomical configurations (figs. 1B-F, [0171]) which would require an operator to evaluate and decide how to apply energy in a given situation which requires a very high level of skill for a person of ordinary skill in the art. Sverdlik specifically notes that left, right or both renal arteries may need to be treated ([0175]) and that venous access is preferred over arterial access ([0176]), although arterial access is still an option ([0173]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art (the level of skill as indicated by the cited references) to modify the method of Deem for bilateral denervation as taught by Demarais using any commonly known denervation steps, including treating tissue at multiple locations with a single device as taught by Sverdlik, to produce the predictable result of treating a particular condition of a particular patient in a desired manner.
Regarding claim 46, the combination of Deem, Damarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches deflecting the catheter in one direction that by design allows for the electrode to face the sympathetic nerves and a balloon of the catheter to face the opposite vessel wall when inserted in the vessel lumen ([0110]-[0111]; Fig. 16A, element 284).
Regarding claim 49, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches delivering pulses of 3 Hz to 10 k Hz with the energy generator ([0137]).
Regarding claim 52, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches wherein the catheter further comprises a specific shape configured to engage the renal vein in a way that the electrodes align along a particular segment of the renal vein that is adjacent to the sympathetic nerves to be modulated ([0040], [0110]-[0111]; Fig. 15, elements 282, 284, 286a and b).
Regarding claim 57, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem further teaches the catheter having a large curvature which when positioned in the lumen aligns the electrodes to the wall adjacent to the sympathetic nerve and a stabilizing mechanism to the wall opposite to the electrodes ([0110-0111]; Fig. 15, elements 282, 284, 286a and b).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deem Demarais and Sverdlik, further in view of Wang (US 8,702,619), hereinafter Wang ‘619, and Wang (US 2016/0081744), hereinafter Wang ‘744.
Regarding claim 19, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem and Sverdlik do not teach wherein the hemodynamic response is a rise in heart rate by greater than 10 bpm from a baseline with 30 seconds of stimulation. Wang ‘619, in a similar field of endeavor, teaches wherein the hemodynamic response is a rise in heart rate by greater than 10 bpm from a baseline with 30 seconds of stimulation (Claim 8; Col. 26, lines 22-26). It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the hemodynamic response is a rise in heart rate by greater than 10 bpm from a baseline with 30 seconds of stimulation as taught by Wang ‘619 in the system of Deem and Sverdlik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Deem, Sverdlik, and Wang ‘619 do not teach that the step of delivering energy is repeated if a residual stimulation can still be elicited by pacing a pair of pacing electrodes used to deliver the energy. Wang ‘744, in a similar field of endeavor, teaches that the step of delivering energy is repeated if a residual stimulation can still be elicited by pacing a pair of pacing electrodes used to deliver the energy ([0199-0200]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem, Demarais, Sverdlik, and Wang ‘619 to where the step of delivering energy is repeated if a residual stimulation can still be elicited by pacing a pair of pacing electrodes used to deliver the energy as taught by Wang ‘744 in order to ensure that the sympathetic nerve had been properly treated through ablation treatments.

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Deem, Demarais and Sverdlik, further view of Wang ‘744.
Regarding claim 32, the combination of Deem and Sverdlik teaches all the elements of the claimed invention as stated above. Deem and Sverdlik do not teach wherein the pacing is followed by the delivering of energy in the renal vein until there is a lack of physiologic response to the pacing. Wang ‘744 teaches wherein the pacing is followed by the delivering of energy in the renal vein until there is a lack of physiologic response to the pacing ([0271]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Deem, Demarais and Sverdlik to where the pacing is followed by the delivering of energy in the renal vein until there is a lack of physiologic response to the pacing as taught by Wang ‘744 in order to ensure that no unnecessary denervation energy was being applied to the treatment area thus mitigating the change of unwanted tissue damage.
Regarding claim 39, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem and Sverdlik do not teach wherein the step of delivering energy is repeated if residual stimulation can still be elicited by the second electrode or by the first set of electrodes. Wang ‘744 teaches wherein the step of delivering energy is repeated if residual stimulation can still be elicited by the second electrode or by the first set of electrodes ([0199-0200]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem, Demarais and Sverdlik to where the step of delivering energy is repeated if residual stimulation can still be elicited by the second electrode or by the first set of electrodes as taught by Wang in order to ensure that the sympathetic nerve had been properly treated through ablation treatments.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Deem, Demarais and Sverdlik, further view of Yamasaki (U.S. 2013/0131743).
Regarding claim 50, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem, Demarais and Sverdlik do not teach delivering pulses of variable amplitudes ranging from 5 mA to 1 Ampere using the energy generator. Yamasaki, in a similar field of endeavor, teaches delivering pulses of variable amplitudes ranging from 5 mA to 1 Ampere using the energy generator ([0046]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include delivering pulses of variable amplitudes ranging from 5 mA to 1 Ampere using the energy generator as taught by Yamasaki in the system of Deem, Demarais and Sverdlik, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination of applying an appropriate amount of current were predictable.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Deem, Demarais and Sverdlik, further in further view of Utley (U.S. 2012/0203300).
Regarding claim 55, the combination of Deem, Demarais and Sverdlik teaches all the elements of the claimed invention as stated above. Deem and Sverdlik do not teach two parallel rows of electrodes on a same side of the catheter shaft each with different inter electrode spacing. Utley, in a similar catheter device, teaches two parallel rows of electrodes on a same side of the catheter shaft ([0097-0098], [0107], [0121-0124], [0127]; Fig. 5, elements 62, 65, 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem and Sverdlik with two parallel rows of electrodes on a same side of the catheter as taught by Utley in order to allow the user to perform fractional or partial ablation within a target area. In addition, Utley fails to specifically disclose the two parallel rows of electrodes having different inter electrode spacing but does teach physical patterns of electrode spacing where some electrodes are close and some are not close along with different electrode patterns with different spacing, so it would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem, Demarais and Sverdlik with two parallel rows of electrodes having different inter electrode spacing as taught by Utley in order to allow the user to perform patterned ablation during treatment.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. Applicant has argued against the use of Deem on the basis that arterial access is difficult. It is noted, however, that Deem explicitly discloses venous access and in broad terms the benefits of venous access are commonly known in the art (see e.g. the citations to Sverdlik in the rejection of claim 1 and Barbut below). Further, since the claims are directed to venous access a discussion of arterial access is immaterial, other than as note that a person of ordinary skill in the art would be well acquainted with both.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a method of bilateral ablation of pre-aortic ganglia from the vena cava for the treatment of high blood pressure, see paragraphs [0027]-[0028] of US 2013/0296443 to Barbut.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794